 JOHN D. ROCHE, INC.445Member Styles,dissenting:For the reasons set forth by the Trial Examiner, Iwould find, contrary to the majority, that the Respondentfailed and refused to bargain in good faith on the subjectof pensions and employee benefits from the outset of thenegotiations which began March 28,1949.It follows there-fore that the strike of May 8, 1949, was an unfair laborpractice strike, and that,to the extent found by the TrialExaminer,theRespondent'srefusal to reinstate thestrikers upon request was discriminatory.Because of the occurrence of these unfair labor practices,Iwould find, further, that the Respondent was not privilegedto refuse to bargain with the Union at any time followingthe strike despite the pendency of the rival union's peti-tion.For, under well-established principles, no validquestion concerning representation could exist while theRespondent'sunfair labor practices remained unreme-died,L°andany loss of majority which might have occurredcould be attributed to the Respondent's unlawful conduct.In the light of this holding as to the continuing duty of theRespondent to bargain,Iwould also find,in accord withthe conclusion of the Trial Examiner,that the Respondent'sunilateral increases in rates of pay and in employee bene-fits, constitute per se violations of Section 8 (a) (5) and(1) of the Act.In view of the foregoing, I need not and do not pass uponthe other unfair labor practices issues considered by mycolleagues.20See N.L.R.B. v.Franks Bros.,321 U.S.702;JohnDeere Plow Company. 82 NLRB 69;Pacific-Gamble Robinson Co.,88 NLRB 482;Metropolitan Life InsuranceCo., 91 NLRB473.JOHN D. ROCHE, INC.andLOS ANGELES PRINTING PRESS-MEN & ASSISTANTS' UNION NO. 78, INTERNATIONALPRINTING PRESSMEN & ASSISTANTS' UNION OF NORTHAMERICA, AFL, Petitioner. Case No. 21-RC-2913. June 8,1953SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election'issued bythe Board on March 17, 1953, an election by secret ballot wasconducted,under the supervision and direction of the RegionalDirector for the Twenty-first Region, on April 13, 1953, amongletterpressmen and assistantsemployed by the Employer. Thetally of ballots shows that, of approximately 12 eligible voters,1Not reported in printed volumes of Board decisions.105 NLRB No 55. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 cast votes for the Petitioner,2 againstthe Petitioner, and 7ballots were challengedby the Petitioner.Because the challenged ballots were sufficient in number toaffect the results of the election,the Regional Director causedan investigation to be made, and,on April 24,1953, issued hisreport on challenged ballots. In his report,the Regional Directorrecommended in substancethat all thechallenges be sustained.The Employer timely filedexceptions to the Regional Director'sreport. In addition to its exceptions to the Regional Director'sdetermination as to the challenged ballots, theEmployer ques-tions the eligibility of an employee who cast an unchallengedballot, and requeststhe Boardto reconsiderthe unit finding.Pursuantto the provisions of Section3 (b) of theNationalLaborRelationsAct, theBoard has delegated its powers inconnectionwiththis case to a three-member panel[MembersHouston,Styles, and Peterson].In regard to the challenged ballots,the Regional Directorfound that John D. Roche, Jr.,is the sonof the Employer'spresident,and that the othersix employees who cast challengedballots--Burton B. Boettiger,JosephKendall, Ivan J. Crawford,HubertHutches, JoeMartinez,and Robert Clark--only on rareand irregular occasionsworkas pressmen or assistants. TheRegionalDirectorrecommendedthat the challenge to the ballotofRoche, Jr.,be sustained because of his relationship tomanagementand that thechallenges to the remaining employeesin question be sustained because they do not have a substantialinterest in the terms and conditionsof employmentin the unit.The Employerin its exceptions does not controvert the factsfound by theRegional Director.As to the ballot of Roche, Jr.,in accord with the Board'scustomary practice of excludingsuch close relatives ofmanagement,we agree with the Regional Director and shallsustain the challenge to this ballot.'Concerningthe otherchallenged ballots, theEmployer contendsthat the RegionalDirectorerred generally because the employees involved arecapable of running the presses andhave inthe past beenassigned to such work.The Employerconcludes that theseemployees,therefore,have a substantial interest in the termsand conditionsof employment within thepressmen's unit. Wedo not agree.As theBoard haspreviously held,inclusion in theunit and eligibility to vote requiresubstantial and regularemployment within thedesignated unit, rather than occasionalemployment therein orability to perform the work involved.'Accordingly,we shall sustain the challenges to the ballots of2InternationalMetals Products Company, 104 NLRB 1076 The Employer's contention thatRoche, Jr., is being subjected to discriminatorylegislationby reason of Section 2 (3) of theAct which excludes, among others, "any individual employed by his parent or spouse" isclearly withoutmerit See N. L R. B. v. 0 U Hofmann 9, Sons. 147 F 2d 679 (C A. 3), en-forcing 55 NLRB 683.9See West Texas Utilities Company, 100 NLRB 267 PRYNE & COMPANY, INC.447employees Boettiger, Kendall, Crawford, Hutches, Martinez,and Clark.Nor do we find merit in the Employer's contention that oneemployee, Kenneth Carter, who was permitted to vote anunchallenged ballot, should have been excluded on the groundthat he also only occasionally worksas a pressman.This is inthe nature of a post-election challenge and, therefore, will notbe considered by the Board. 4Finally, we deny the Employer's request for reconsiderationof the unit finding. This request is not only untimely,' but alsopresents no matters which warrant altering our prior deter-mination herein.As a majority of the eligible employees voting cast theirballots for the Petitioner, we shall certify that labor organ-ization as the exclusive bargaining representative of all theemployees in the appropriate unit.[The Board certified Los Angeles PrintingPressmen &Assistants'Union No.78, International Printing Pressmen &Assistants'Union of NorthAmerica, AFL,as-the designatedcollective-bargaining representative of all letterpressmen andassistants at the Employer'sLos Angeles,California,plant,excluding all other employees,guards,and supervisors asdefined in the Act.]Chairman Herzog and Member Murdock took no part in theconsideration of the above Supplemental Decision and Certi-fication of Representatives.4 Westinghouse ElectricCorporation, 91 NLRB 955, 963; N.L. R. B. v. A. J. Tower Company,329 U.S. 324.5WilliamR.Whittaker Co., Ltd., 94 NLRB 1151,1152.PRYNE & COMPANY, INC.andUNITED ELECTRICAL, RADIO& MACHINE WORKERS OF AMERICA, (UE) LOCAL 1421.Case No. 21 -CA-1146. June 9, 1953DECISION AND ORDEROn May 9, 1952, Trial Examiner Howard Myersissued hisIntermediate Report in the above-entitled proceeding,findingthat Respondent had engaged in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, Respondent filedexceptions and a supporting brief. No exceptions were filed bythe Intervenor Union' or by the General Counsel.1The InternationalBrotherhoodof ElectricalWorkers, Local1710, AFL, intervened at thehearing.105 NLRB No. 51.